DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 13 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0123218).
Regarding Claim 1:
Lee teaches a multi-valve for a cooling system of a motor vehicle, comprising: a valve housing (302), which has a plurality of inlets and a plurality of outlets (112 – 170, Fig 7) and delimits a cylindrical valve chamber (within 320), the plurality of inlets and the plurality of outlets opening into the cylindrical valve chamber; and a valve unit (320), which is arranged inside the cylindrical valve chamber of the valve housing and is rotatable about an axis of rotation (via 315) between a plurality of switching positions by an actuator (350), wherein, depending on a switching position of the valve unit, different inlets of the plurality of inlets are fluidic ally connectable to different outlets of the plurality of outlets, wherein the valve unit has a plurality of fluid channel structures which are offset from one another in a circumferential direction (Fig 7), and wherein each switching position of the plurality of switching positions is respectively assigned a fluid channel structure (321) of the plurality of fluid channel structures (Fig 7)
	Regarding Claim 2:
Lee teaches the plurality of inlets and the plurality of outlets are arranged in a row (Fig 7).
Regarding Claim 3:
Lee teaches each case an inlet of the plurality of inlets and an outlet of the plurality of outlets are arranged in alternating fashion (Fig 7).
	Regarding Claim 4:
Lee teaches inlets of the plurality of inlets and outlets of the plurality of outlets are arranged in a row, wherein the inlets are arranged in a first row and the outlets are arranged in a second row, and wherein the first row is arranged offset from the second row in the circumferential direction (Fig 7).
	Regarding Claim 5:
Lee teaches fluid channel structures of the plurality of fluid channel structures have equidistant spacings from one another such that, when adjusting between two switching positions, the valve unit is always rotated by a same adjustment angle (Fig 7).
	Regarding Claim 6:
Lee teaches  inlets of the plurality of inlets and outlets of the plurality of outlets are arranged in a plurality of rows, and wherein at least one inlet of the plurality of inlets and at least one outlet of the plurality of outlets are arranged in a row (Fig 7).
	Regarding Claim 7:
Lee teaches the valve unit is fluidically connectable to inlets of the plurality of inlets and outlets of the plurality of outlets over a single, cylindrical sealing plane (Fig 7).
	Regarding Claim 8:
Lee teaches  the valve unit is configured with a circular ring shape, wherein outlets of the plurality of outlets are arranged on an inner circumferential surface and inlets of the plurality of inlets are arranged on an outer circumferential surface, or inlets of the plurality of inlets are arranged on the inner circumferential surface and the outlets are arranged on the outer circumferential surface, and wherein fluid channel structures of the plurality of fluid channel structures extend substantially radially (Fig 7).
	Regarding Claim 9:
Lee teaches fluid channel structures of the plurality of fluid channel structures have a circular, square, or rectangular cross section or a cross section of any other freehand form (Fig 7).
	Regarding Claim 10:
		Lee teaches the actuator is surrounded radially by the valve unit (Fig 7).
	Regarding Claim 11:
Lee teaches  each fluid channel structure of the plurality of fluid channel structures has a plurality of individual fluid connection elements, and wherein in each case one inlet of the plurality of inlets is connectable to in each case one outlet via in each case one fluid connection element of the plurality of individual fluid connection elements (Fig 7).
	Regarding Claim 12:
Lee teaches two fluid channel structures of the plurality of fluid channel structures have a common fluid connection element of the plurality of individual fluid connection elements (Fig 7).
	Regarding Claim 13:
Lee teaches two fluid channel structures of the plurality of fluid channel structures are fluidically connected to one another, and wherein a fluid flow flows exclusively through a first fluid channel structure of the two fluid channel structures set by a switching position of the plurality of switching positions and the second fluid channel structure of the two fluid channel structures is closed (Figs 7 – 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/           Primary Examiner, Art Unit 3747